Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Carlson (Reg. No. 39928) on 08/10/2022.

SPECIFICATION
Please amend the specification in particular claim of priority section as follows:
In the paragraph spanning page 1, lines 5-13, please amend as follows:
This is a continuation of US Patent Application 15/804635 filed on November 6, 2017, which is a continuation of US Patent Application Serial No. 15/156,079 (now US Patent No. 9,813,472) filed on May 16, 2016, which is a continuation of US Patent Application Serial No. 14/531,804 (now US Patent No. 9,344,496) filed on November 3, 2014, which is a continuation of US Patent Application Serial No. 13/757,571 (now US Patent No. 8,880,721) filed on February 2, 2013, which is a continuation of US Patent Application Serial No. 12/075,475 (now US Patent No. 8,370,514) filed on March 10, 2008, which is a continuation-in-part of U.S. patent application having Publication Number 2005/0262257, entitled “APPARATUS, SYSTEM AND METHOD FOR ADAPTIVE-RATE SHIFTING OF STREAMING CONTENT”, having Ser. No. 11/116,783 and being filed on Apr. 28, 2005 (now US Patent No. 8,868,772); and U.S. patent application Ser. No. 11/673,483, entitled “APPARATUS, SYSTEM, AND METHOD FOR MULTI-BITRATE CONTEST STREAMING” filed on Feb. 9, 2007 (now US Patent No. 7,818,444); U.S. patent application Ser. No. 11/834,548, entitled “APPARATUS, SYSTEM, AND METHOD FOR MULTI-BITRATE CONTENT STREAMING” filed on Aug. 6, 2007 (now US Patent No. 8,683,066); U.S. patent application Ser. No. 11/737,669, entitled “APPARATUS, SYSTEM, AND METHOD FOR RESILIENT CONTENT ACQUISITION” filed on Apr. 19, 2007.

CLAIMS
PLEASE AMEND THE CLAIMS WITHOUT PREJUDICE OR DISCLAIMER TO READ AS FOLLOWS:

Claims 1-18 (Cancelled).

19 (New).	A client device operating as one of a plurality of clients during streaming of a media stream made up of a series of media segments available from an external server via a network, the client device comprising a processor, an interface to a network and a non-transitory data storage configured to store computer-executable instructions that, when executed by the processor, perform an automated process comprising:
providing, by the client device, segment mapping information to at least one other of the plurality of clients via the network, the segment mapping information describing a subset of the series of media segments representing at least a portion of the media stream that was previously obtained from the external server and that is now available directly from the client device, wherein the segment mapping information identifies each media segment in the subset that is available directly from the client device; 
in response to a subsequent request received by the client device from another client device via the network, wherein the subsequent request comprises the segment mapping information of a requested media segment, the client device providing the requested media segment directly to the other client via the network to thereby allow the other client device to present the requested media segment to a viewer.

20 (New).	A client device as in claim 19 wherein the automated process further comprises:
sharing additional segment mapping information with the other client, the segment mapping information comprising an address of the at least one media segment that is usable by the other client to obtain the at least one media segment from the client device.

21 (New).	A client device as in claim 20, wherein the sharing comprises distributing segment mapping information that includes information received from the other client.

22 (New).	A client device as in claim 19 wherein the other client obtains the media segments from the media client if the media segments are available from the media client, and otherwise obtaining the media segments from the external server.

23 (New).	A client device as in claim 19, wherein the automated process further comprises the client device applying a priority policy rule defining segment quality priorities and network priorities that are used when obtaining the media segments for playback, and wherein the network priorities define the ordering in which media segments at defined qualities should be retrieved from other clients on the local network and servers on external networks.

24 (New).	A client device as in claim 19 wherein the plurality of clients is linked in a ring structure.

25 (New).	A client device as in claim 19 wherein the plurality of clients is linked in a hierarchical structure.

26 (New).	The client device as in claim 25, wherein the automated process further comprises creating a defined number of tokens for an additional client that joins the hierarchal structure.
	
27 (New).	The client device as in claim 26, wherein the creating a defined number of tokens comprises creating the defined number of tokens based on a maximum number of mapping information exchange connections that are supportable.

28 (New).        An automated process performed by a client device configured to operate as one of a plurality of clients in a local area network, the client device comprising a processor, memory and an interface to the local area network, wherein the client device is configured to obtain and playback a media stream made up of a series of media segments that are each made available from an external server, wherein the automated process comprises:
receiving segment mapping information from another client device of the plurality of clients, the segment mapping information comprising local addresses of media segments that are usable by the client device to obtain media segments directly from the other client device; 
retrieving the series of media segments by the media player, wherein at least some of the series of media segments are retrieved directly from the other client device using the local addresses; and
playing back the media segments by the client device to thereby present the media stream to a viewer.

29 (New).	The automated process of claim 28, wherein the client device is further configured to obtain additional segment mapping information from other ones of the plurality of clients and to retrieve additional media segments of the media stream from the other clients using the additional segment mapping information during playback of the media stream by the client device.

30 (New).	The automated process of claim 29, wherein the client device is further configured to obtain the additional media segments from the other clients if the additional media segments are available from the other clients, and to otherwise obtain the additional media segments from the external server.

31 (New).	The automated process of claim 30, wherein the client device is further configured to obtain the additional segments from the other client instead of the external server to thereby reduce consumption of network bandwidth.

32 (New). 	The automated process of claim 31 wherein the client device further applies a priority policy rule defining segment quality priorities and network priorities that are used when obtaining media streamlets for media playback, wherein the segment quality priorities consider the particular quality of each segment. 

33 (New).	The automated process of claim 32 wherein each segment comprises at least a portion of a data file that contains an individually identifiable and individually addressable portion of the media stream having a particular quality.

Reasons for Allowance
Terminal Disclaimer
2.	The terminal disclaimer filed on 09/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 8880721, U. S. Patent No. 9344496 and U. S. Patent No. 9813472, U. S. Patent No. 8370514 and U. S. Patent No. 11233839 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance: The closet prior art of record (Roseman, U. S. Patent No. 8549150) does not teach nor suggest in detail during streaming of media streams made up of series of media segment from an external server, providing segment mapping information describing a subset of the series of media segments representing at least a portion of the media stream that was previously obtained from the external server and that is now available directly from the client device, wherein the segment mapping information identifies each media segment in the subset that is available directly from the client device, receiving media segments for playback, and in response to subsequent the client providing media segment directly to other clients thereby reducing traffic on shared bandwidth as well as demands upon the server. Roseman teaches system for peer to peer communication system for dividing media content among plurality of source clients within geographic locality that play the role of edge server without resolve simultaneous streaming. Thus the prior art of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Claims 19-33 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444